DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on March 23, 2022 has been entered. Claims 40-44 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on March 23, 2022 have been fully considered.
	Objections to the Specification
	Applicant argues that the objections should be withdrawn in view of the substitute specification filed with the response (Remarks, pages 
	This argument was not persuasive. More specifically, the substitute specification was not entered since the statement under 37 CFR 1.125(b) as to a lack of new matter in the substitute specification was not provided. As a result, the objections made previously are maintained. It is noted, though, that the changes in the unentered substitute specification address the objections made previously. 
	Objection to the Drawings
	Applicant argues that a replacement drawing sheet has been submitted with the response to address the objection (Remarks, page 5).
	This argument was persuasive. The objection has been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claims 40-44 should be withdrawn in view of the claim amendments and addition of status identifiers (Remarks, page 4).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 40-44 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendment to independent claim 40 (Remarks, page 5).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejections of claims 40-42 and 44 under 35 U.S.C. 103 citing Leamon as the primary reference
	Applicant argues that the rejection should be withdrawn because Leamon fails to teach or suggest all of the elements of the rejected claims (Remarks, pages 6-7). In particular, Applicant argues that Leamon fails to teach “wherein at least 50% of the population comprises homogeneous template” as recited in independent claim 40 and does not even contain the word “homogeneous” (Remarks, page 6). Applicant also argues that Leamon fails to teach a population in which less than 10% of the beads lack amplified template as also required by claim 40 and “only mentions an ‘enrichment process’ on pg 35” (Remarks, page 6). Applicant also notes that the rejection admits that Leamon does not disclose all of the elements of the rejected claims (Remarks, page 6).
	These arguments have been fully considered, but they were not persuasive. First, in response to Applicant’s arguments concerning admissions in the rejection concerning the teachings of Leamon, it is noted that the rejection is an obviousness rejection and not an anticipation rejection. Therefore, Leamon necessarily fails to teach all of the recited elements.
Each of the claimed elements is addressed in the rejection, though, and reasoning is provided as to why the teachings of Leamon render obvious the requirements in the claims concerning the percentage of beads that lack amplified template and the percentage of homogeneous template in the population. Applicant’s arguments do not address the specific teachings of Leamon cited in the rejection concerning these elements (i.e., the teachings in para. 886 that multiple washes can be conducted to remove all beads lacking amplified template, the teachings in paras. 196, 874, and 916 concerning the undesirability of beads containing different amplified templates (i.e., heterogeneous templates, and the teachings in paras. 196-203 concerning how to control number of beads containing multiple different amplified nucleic acids), nor do they address the reasoning provided in the rejection. The teachings of Leamon have been reconsidered, but the reference is still considered to render obvious the claimed populations.
Lastly, Leamon does not use the word “homogeneous,” but the reference clearly teaches that the desired populations contain only one type of amplified template (see, e.g., paras. 196-203 and also paras. 881-886). Based on the specification of the instant application on, for example, page 17, the term “homogeneous” refers to beads containing only nucleic acids resulting from the amplification of one template nucleic acid. Thus, Leamon clearly suggests populations in which at least 50% or at least 80% of the population comprises homogeneous template as required by claims 40 and 41.
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address the amendments to claim 40.

	Rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Leamon in view of Church
	Applicant argues that the rejection should be withdrawn because Church fails to remedy the deficiencies of Leamon with respect to claim 40, from which claim 43 depends (Remarks, page 7).
	This argument was unpersuasive because Leamon is not deficient for the reasons set forth above. The rejection has been maintained accordingly.

Substitute Specification
4.	The substitute specification filed on March 23, 2022 has not been entered. In particular, the substitute specification has not been entered because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
	The last-entered substitute specification (i.e., the substitute specification filed on May 22, 2020) is objected to because the oligonucleotides on pages 24, 27, and 32 are not identified with the appropriate sequence identifier. See 37 CFR 1.821(d).
As well, the use of the terms QIAcube (see, e.g., pages 9 and 14), MyOne (see, e.g., page 14), Tween (see, e.g., page 17), and Triton (see, e.g., page 23), each of which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms in the substitute specification should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See MPEP 608.01(v).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
5.	Applicant’s submission of a replacement drawing sheet for Figure 1 on March 23, 2022 is acknowledged. The replacement drawing sheet is acceptable.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is drawn to a population of beads comprising amplified nucleic acid. The claim includes the following concluding recitation: wherein at least 50% of said population comprises homogeneous template”. Claim 40 has also been amended such that the preamble recites, “A population of beads comprising only one species of amplified template.” 
These recitations cause claim 40 to be indefinite because they contradict one another. In particular, it is unclear as to how a population that satisfies the condition contained in the preamble (i.e., a population of beads comprising only one species of amplified template) and the limitation “contaminated with less than 10% of beads without amplified template” can also have as few as 50% of the population comprising homogeneous template. If the population must be contaminated with less than 10% of beads without amplified template and the population comprises only one species of amplified template, then more than 90% of the beads in the population must contain amplified template. Therefore, it does not seem possible to satisfy the other requirements in the claim when 50-90% of the population comprises homogeneous template. 
Claim 41, which recites “wherein at least 80% of said population comprises homogeneous template,” is indefinite for the same reason.
Claims 42-44 are also indefinite by way of their dependency on claim 41.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 40-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. (US 2006/0040297 A1; cited previously).
	The claims are drawn to a population of beads that comprise only one species of amplified template nucleic acid. The population must contain fewer than 10% beads lacking amplified template nucleic acid. As well, at least 50% of the population must comprise homogeneous template nucleic acid.
	Regarding claims 40-42, Leamon discloses a population of beads comprising amplified nucleic acid (see, e.g., paras. 881-886, esp. para. 886 where the final enriched bead population is disclosed). Leamon teaches that the enrichment process used to produce the population in para. 886 includes washing multiple times “to ensure removal of all null capture beads” (para. 886). As well, the enrichment process used to generate the population described in para. 886 includes hybridization to an oligonucleotide designed to hybridize to the 3’ end of amplified nucleic acids (para. 882).
	Leamon is not anticipatory for two reasons. First, although Leamon teaches that the disclosed method is designed to remove all null (empty) beads (i.e., beads lacking amplified template nucleic acid), the reference does not report the actual percentage of null or empty beads in the population. Therefore, it cannot be said with certainty that the population disclosed in para. 886 contains fewer than 10% or fewer than 1% empty beads as recited in claims 40 and 42, respectively. Second, the capture step described in para. 882 of Leamon targets an adapter sequence present in all amplified products. Therefore, this step will capture beads having two different types of amplified template nucleic acid attached thereto as well as beads having only one type of amplified template nucleic acid attached thereto. As a result, it is not clear whether the enriched bead population disclosed in para. 886 of Leamon meets the requirement in the instant claims for at least 50% (claim 40) or at least 80% (claim 41) of the beads to comprise homogenous template. For the same reason, it is also not clear that the population contains only one species of amplified template as required by amended claim 40.
	As well, further regarding claim 44, the population of beads disclosed in para. 886 contains 450,000 beads, which is fewer than the 1-20 million required by the claim. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to determine that the capture steps disclosed in Leamon do, in fact, produce a population of beads in which fewer than 10% or fewer than 1% of the beads in the population are empty beads. Since the amplified nucleic acids on the beads in the enriched population are to be sequenced (para. 881) and since Leamon teaches that the goal of the enrichment process is to remove all beads lacking amplified nucleic acid (para. 886), the ordinary artisan would have been motivated to ensure that the disclosed enrichment steps do, in fact, achieve this goal, recognizing that doing so would maximize the number of beads in the resulting enriched population that are suitable for the downstream sequencing application. The ordinary artisan would have had a reasonable expectation of success since Leamon teaches that the disclosed plurality of wash steps removes all null beads (para. 886). 
	It also would have been prima facie obvious for the ordinary artisan to provide an enriched population in which at least 50% or at least 80% of the beads contain homogeneous template nucleic acid such that the population contains only one species of amplified template. Leamon provides motivation to do so by first teaching that the aim of the method is to produce clonally amplified nucleic acids on individual beads (see, e.g., para. 874) and also teaching that beads containing amplification products from different template nucleic acids are undesirable since they will not generate useful sequencing data (see, e.g., paras. 196 and 916). The ordinary artisan would have recognized from these teachings of Leamon that it would be desirable for the enriched population to contain as many beads with homogeneous template attached thereto as possible, and, accordingly, would have been motivated to design the method used to produce the bead population to be subjected to enrichment such that the number of beads containing heterogeneous amplified template nucleic acids is extremely small. The ordinary artisan would have had a reasonable expectation of success because Leamon describes methods to ensure that more than 80% of the beads containing amplified template nucleic acid have only one type of amplified nucleic acid attached thereto (i.e., are homogeneous) (see paras. 196-203).
	In view of the foregoing, the populations of claims 40-42 are prima facie obvious.
	Further regarding claim 44, it also would have been prima facie obvious for the enriched population suggested by Leamon to contain 1.1 million, 1.2 million, 1.6 million, or 3.2 million beads. The population disclosed in para. 886 contains only 450,000 beads, but Leamon teaches that other embodiments may sequence the amplified nucleic acids on larger numbers of beads (see the Table in para. 218 on p. 20, where Leamon describes plates designed to sequence amplified nucleic acids on 1.1 million, 1.2 million, 1.6 million, or 3.2 million beads). When practicing these alternate embodiments of Leamon, the ordinary artisan would have recognized that a larger population of enriched beads could be used, and, accordingly, would have been motivated to use the enrichment procedure described in the reference to obtain an enriched population of beads in which the number of beads is 1.1 million, 1.2 million, 1.6 million, or 3.2 million. The ordinary artisan would have had a reasonable expectation of success because there is nothing in Leamon to suggest that the enrichment process disclosed in paras. 881-886 cannot be scaled up to result in larger enriched populations. Thus, the population of claim 44 is also prima facie obvious.
10.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. (US 2006/0040297 A1; cited previously) in view of Church et al. (US 2007/0087362 A1; cited previously).
	Claim 43 depends from claim 41 and requires the beads in the population to be 1 micron in diameter.
	The teachings of Leamon render obvious the population of claims 40-42 and 44, but the beads in Leamon are larger than the required diameter (para. 871).
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to generate the enriched bead populations of Leamon using beads that are one micron in diameter. Leamon provides motivation as well as a reasonable expectation of success in using beads other than those disclosed in para. 871 in paras. 183-184, where the reference teaches that a variety of different beads are suitable for use in producing populations of beads containing amplified nucleic acids. Beads as small as 1 micron in diameter are not taught in Leamon, but Church describes the use of such beads in an emulsion PCR method designed to produce clonally amplified nucleic acids on beads (see, e.g., Example on pages 6-7, esp. para. 60) in addition to teaching that beads suitable for this purpose may be of a variety of materials and may range in diameter from about 0.1 micron to about 200 microns (para. 34). The ordinary artisan would have recognized from these teachings in Leamon and Church that beads as small as 1 micron in diameter would be suitable for use in producing the enriched populations of Leamon, and, accordingly, would have been motivated to substitute one for the other with a reasonable expectation of success. See also MPEP 2144.06 and 2144.07, respectively, which state that the substitution of art-recognized equivalents or the selection of a known material based on its suitability for the intended purpose is prima facie obvious in the absence of unexpected results. In this case, no evidence of unexpected results has been presented, and the teachings of Church indicate that beads with a diameter of 1 micron are suitable. Thus, the population of claim 43 is prima facie obvious over Leamon in view of Church.

Conclusion
11.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637